37 So.3d 974 (2010)
D.E.T., a child, Petitioner,
v.
Stepheny DURHAM, Superintendent of the Duval Regional Juvenile Detention Center, Respondent.
No. 1D10-2224.
District Court of Appeal of Florida, First District.
June 21, 2010.
Matt Shirk, Public Defender, and Robert W. Mason, Assistant Public Defender, for Petitioner.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DISMISSED as moot.
HAWKES, C.J., VAN NORTWICK and THOMAS, JJ., concur.